Citation Nr: 0507457	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  99-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for residuals of a left knee 
injury from August 11, 1998?

2.  What evaluation is warranted for residuals of a right 
knee injury from August 11, 1998?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from May 1978 to December 
1990.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2004, at which time the Board 
entered a decision in which evaluations greater than 10 
percent for any period since August 11, 1998, were denied for 
residuals of left and right knee injuries.  An appeal 
followed to the United States Court of Appeals for Veterans 
Claims (Court) and the parties to such appeal thereafter 
moved the Court to vacate the Board's denial and remand the 
matter to the Board for further actions.  By its order, dated 
in December 2004, the Court granted the parties' joint 
motion, thereby vacating the Board's decision of April 2, 
2004, in its entirety.  

Upon return of the case to the Board, contact was made with 
the veteran in January 2005 for several reasons, among which 
was to furnish him an opportunity to submit additional 
evidence or argument as to the matters on appeal.  In his 
February 2005 response, the veteran indicated that he had 
nothing further to submit and requested that the Board 
proceed to readjudicate his appeal after affording his 
representative an opportunity to review and submit additional 
argument.  The veteran's representative submitted a brief 
later in February 2005.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In their joint motion before the Court, the parties to the 
appeal cited as erroneous the Board's apparent "conclusion" 
in its April 2004 decision that the provisions of 38 C.F.R. 
§§ 4.40, 4.45 were not for application in this instance, 
because the 10 percent evaluations previously assigned for 
the veteran's left and right knee disabilities were not based 
on limitation of motion.  The parties set forth that the 
veteran's knee disorders were currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003, 5260, and 
5261, all of which are based on limitation of motion.  The 
need for this apparent inconsistency to be clarified by the 
Board on readjudication was cited by the parties, as was the 
need for initial consideration of VAOPGCPREC 9-2004, 69 Fed. 
Reg. 59990 (2004) (rating limitation of flexion and extension 
of the leg under Diagnostic Codes 5260 and 5261).

In addition, the parties to the joint motion agreed that the 
veteran must be reexamined by a VA orthopedist to determine 
more precisely the degree of additional range of motion loss, 
or functional loss, due to pain on use of the knees or during 
flare-ups.  Such an examination must specifically consider in 
writing the factors set forth in 38 C.F.R. § 4.40, 4.45 
(2004).  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be advised in writing what information 
and evidence are still needed to 
substantiate his claim for initial staged 
ratings for residuals of left and right 
knee injuries, both on a schedular and 
extraschedular basis.  The veteran must 
also be notified what specific portion of 
that evidence VA will secure, and what 
specific portion he himself must submit.  
The RO must advise the veteran to submit 
all pertinent evidence not already on 
file that is held in his possession.  If 
requested, VA will assist him in 
obtaining records of treatment from 
private medical professionals, or other 
evidence, if he provides sufficient 
identifying information and written 
authorization.  

2.  Specific efforts must be made by the 
RO to obtain any and all pertinent VA 
examination and treatment records not 
already on file which were compiled since 
May 2003.  Once obtained, such records 
must be made a part of the claims folder.

3.  Thereafter, the veteran must be 
afforded a VA orthopedic examination for 
the purpose of identifying the nature and 
severity of his service-connected left 
and right knee disorders.  The veteran's 
claims folder in its entirety must be 
made available to the examiner for 
review.  The examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the current severity of the disorders in 
question.  Detailed range of motion 
studies of each knee must be undertaken.  
All applicable diagnoses must be set 
forth.  

Specific responses by the examiner to the 
following are required:  

(a)  Are there objective signs 
of pain, weakened movement, 
and/or incoordination with 
respect to service-connected 
left and right knee injury 
residuals?  If so, the degree 
of impairment should be 
quantified in terms of the 
resulting functional loss, and, 
if possible, the additional 
degree to which range of motion 
of either knee is adversely 
affected?

(b)  The examiner must also 
express an opinion concerning 
whether there would be 
additional limits on functional 
ability on repeated use or 
during flare-ups, if the 
veteran describes flare-ups.  
To the extent possible, the 
examiner must provide an 
assessment of the functional 
impairment upon on repeated use 
or during flare-ups.  If 
feasible, the examiner should 
assess any specific functional 
impairment on repeated use or 
during flare-ups in terms of 
the degree of additional range 
of motion loss.  

(c)  The examiner must offer an 
opinion as to whether it is 
"at least as likely as not" 
that each service-connected 
knee disability, by itself, 
results in a marked 
interference with the veteran's 
ability to engage in 
substantially gainful 
employment.

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.

4.  Following the completion of the 
foregoing actions, the RO must review the 
examination report.  If such report is 
not in complete compliance with the 
instructions provided above, appropriate 
action must be taken to return such 
report for any and all needed action.  

5.  Lastly, the RO must prepare a new 
rating decision and adjudicate in writing 
the question of what schedular and/or 
extraschedular rating is warranted for 
the veteran's service-connected left and 
right knee disorders from August 11, 
1998.  Such readjudication must be based 
on all the evidence of record and all 
governing legal authority, including the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), its implementing 
regulations, and the holdings of those 
Federal courts interpreting such body of 
law.  Consideration must also be accorded 
38 C.F.R. § 3.321(b)(1) as it applies to 
the veteran's extraschedular entitlement; 
DeLuca v. Brown, 8 Vet.App. 202 (1995), 
and 38 C.F.R. §§ 4.40, 4.45, 4.59, as 
applicable; VAOPGCPREC 9-2004, 69 Fed. 
Reg. 59990 (2004), as it applies to 
ratings under Diagnostic Codes 5260 and 
5261; VAOPGCPREC 9-98, 63 Fed. Reg. 56704 
(1998); VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997); Esteban v. Brown, 6 
Vet.App. 259 (1994), as to whether a 
separate rating may be assigned for 
arthritis; and Fenderson v. West, 12 
Vet.App. 119 (1999), as to the 
possibility of the assignment of staged 
ratings during the time frame at issue.  

If any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




